[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT            FILED
                     ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 07-12357                   March 20, 2008
                      ________________________           THOMAS K. KAHN
                                                              CLERK
              D. C. Docket No. 05-00479-CV-FTM-99-DNF

LIFETIME HOMES, INC.,


                                                          Plaintiff-Appellant,

                                 versus

WALKER HOMES, INC.,
RESIDENTIAL DEVELOPMENT CORPORATION,
RESIDENTIAL LAND ACQUISITIONS,
AMERILAND INVESTMENTS, LLC,
SGD INVESTMENTS, LLC, et al.,


                                                       Defendants-Appellees.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                            (March 20, 2008)
Before HULL and WILSON, Circuit Judges, and ALBRITTON,* District Judge.

PER CURIAM:

       After careful review of the briefs and the benefit of oral argument, we find

no reversible error in the district court’s opinion.

       AFFIRMED.




       *
       Honorable W. Harold Albritton, United States District Judge for the Middle District of
Alabama, sitting by designation.

                                              2